



Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated and of July 25,
2016, amends the Employment Agreement between Caladrius Biosciences, Inc. (the
“Company”) and David J. Mazzo, Ph.D. (the “Executive”) dated as of January 5,
2015 and amended on January 16, 2015 (the “Agreement”). Any and all capitalized
terms not defined herein shall have the meanings set forth in the Agreement.
W I T N E S S E T H:
WHEREAS, as of the time of entering into this Amendment the Executive served as
the Chief Executive Officer at the Company;
WHEREAS, the Company and the Executive each believe it is in their respective
best interests to amend the Agreement so that the terms of Executive's
employment with the Company include those terms as set forth in this Amendment;
and
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
1.Amendments.    
The following language shall be added to the Agreement in “Section 7.
Compensation upon Termination of Employment” as follows”:
“(a)(vi) Change in Control Benefits. If the Company terminates Executive’s
employment without Cause (other than by reason of death or Disability) or the
Executive voluntarily terminates his employment for Good Reason during the
period commencing on the effective date of a Change in Control and ending on the
second anniversary of the effective date of a Change in Control, and subject to
Executive complying with his obligations to execute and deliver a Release
pursuant to Section 7(d), in addition to the payments and benefits provided
under Sections 7(a)(i), (ii), (iii) and (iv), the Company will (A) extend the
Severance Period during which the Additional Payments are made pursuant to
Section 7(a)(ii) through the fifteen (15) month anniversary of the Termination
Date; (B) pay Executive a lump sum amount equal to 125% of Executive’s then
annual target bonus on the date the Company pays the first installment of the
Additional Payments under Section 7(a)(ii) and (C) increase the COBRA Assistance
payable under Section 7(a)(iii) to equal the entire amount of the monthly
premium for such coverage, without reduction for the amount that Executive would
have been required to pay if Executive had remained an active Executive of the
Company, and extend the period of COBRA Assistance through the fifteen (15)
month anniversary of the Termination Date. For purposes of this Section, a
Change in Control means a transaction or a series of related transactions in
which: (w) all or substantially all of the assets of the Company are transferred
to any “person” or “group” (as such terms are defined in Section 13(d)(3) and
14(d)(2) of the Exchange Act); (x) any person or group becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the Company’s outstanding equity representing more than 30% of
the total voting power of the Company’s then-outstanding equity; (y) the Company
undergoes a merger, reorganization or other consolidation in which the holders
of the outstanding equity of the Company immediately prior to such merger,
reorganization or consolidation own less than 50% of the surviving entity’s
voting power immediately after the transaction; or (z) the date a majority of
the members of the Company’s incumbent Board of Directors is replaced during any
twelve month period by members whose appointment or election is not endorsed by
a majority to the Company’s incumbent Board of Directors before the date of the
appointment or election, provided further that the Change in Control meets all
of the requirements of a “change in the ownership of a corporation” within the
meaning of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the effective
ownership of a corporation” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(vi), or “a change in the ownership of a substantial portion of
the corporation’s assets” within in the meaning of Treasury Regulation
§1.409A-3(i)(5)(vii). For purposes of (z), the incumbent Directors of the Board
of Directors includes the members of the Board of Directors as of the date of
this Agreement and any additional or replacement Director appointed or elected
who is endorsed by a majority of the Company’s incumbent Board of Directors.”
2.Effect of Amendments. Except as specifically amended hereby, the Agreement
shall continue in full force and effect. This Amendment shall not itself be
amended, except as part of any future amendment to the Agreement effected in
accordance with the terms thereof.


[Signatures follow on next page]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has signed this Agreement, all as of
the first date above written.


CALADRIUS BIOSCIENCES, INC.
By: /s/ David Schloss
Name: David Schloss
Title: Vice President, Human Resources


        /s/ David J. Mazzo

David J. Mazzo, PhD





